Citation Nr: 1329730	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  11-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Hepatitis B.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In support of her claim, the Veteran testified at a travel Board hearing held in August 2011 before the undersigned Veterans Law Judge of the Board (VLJ).  Relevant to these proceedings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  A review of the hearing transcript on file reflects that these matters were raised and discussed.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board notes that, in addition to the paper claims file, there is a paperless claims file associated with the Veteran's claim.  A September 2013 review of the documents in such file reveals no additional documents pertinent to the Veteran's case which have not already been considered in conjunction with the appeal.  



FINDINGS OF FACT

No clinical diagnosis of Hepatitis B, or any type of hepatitis, has been made since the Veteran filed her original service connection claim in July 2009.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for Hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a December 2009 pre-rating letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in her possession pertinent to the claim on appeal.  

In addition, the December 2009 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts these determinations.  After issuance of the December 2009 notice, and opportunity for the Veteran to respond, a December SOC and June 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Collectively, the letter meets the Pelegrini and Dingess/Hartman content of notice requirements, as well as the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records; private and VA medical records and statements, and Board hearing testimony provided in August 2011.  In addition, a VA examination was conducted in August 2011, the report of which is on file.  The Veteran has not maintained that this examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

In July 2009, the Veteran filed a service connection claim for high Hepatitis B antibodies, which she claimed occurred in June 1975 and were treated at the Rochester General Hospital.  

The Veteran served with the Unites States Army, with a primary MOS of medical specialist.

The STRs include a May 1968 enlistment examination report, as well as a February 1970 separation examination report, both of which are negative for any indications of hepatitis of any sort.  Lab test results and the STRs on file are similarly negative for hepatitis indicators of any sort.  A June 1969 entry mentions that the Veteran sustained a laceration of the left palm while digging around in the trash.

In statement dated in July 2009, the Veteran indicated that in 1969 she treated a patient at Madigan Hospital, requiring a complete blood exchange, who had hepatitis B and was a drug addict.  She indicated that testing conducted on her thereafter revealed high hepatitis B antibodies.  She provided a similar statement in October 2010. 

Private medical records dated from 2003 to 2009 fail to include a diagnosis of hepatitis B, but mention that the Veteran had a positive hepatitis B antibody in her work as a dialysis nurse (February 2003).  

VA records dated from December 2009 to May 2011 are negative for any mention of a positive hepatitis B antibody, or for a diagnosis or test results revealing Hepatitis B.  

The file contains a private medical statement of Dr. E.V. of the Rochester General Hospital, indicating that the Veteran had been employed there as a patient technician in 1975.  It was noted that on testing, the Veteran had been found to have a positive blood test for Hepatitis B and that based on recollection, this did not require a course of vaccination.  The doctor indicated that he had told the Veteran that she had probably been exposed to hepatitis B in the past.  The doctor indicated that no records for the Veteran were available, and that the Veteran had never actually been one of his patients. 

Also provided for the file was an article explaining that people infected with hepatitis B might have no signs and symptoms and might not know they were they were infected until lab test results are reported.  

A VA liver examination was conducted in December 2010 and the claims folder was reviewed.  Testing revealed normal liver function values and the examiner indicated that there was no medical evidence in the record to the effect that the Veteran has or ever had hepatitis B infection.  

A medical statement was provided by a VA doctor in May 2011, indicated that the Veteran had a history of exposure and infection with the hepatitis B virus.  It was noted that she had a history of a hand laceration and subsequent blood exposure while treating a service member with hepatitis in 1969.  The doctor opined that it was more likely than not that based on the history, this was the event that led to her exposure and infection with the hepatitis B virus.  

In August 2011, the Veteran provided testimony, reiterating her history of treating a hepatitis patient during service, and sustaining exposure to his blood during the course of this treatment, following which she had a positive hepatitis B antibody test.

Analysis

The Veteran asserts that she has hepatitis B which is etiologically related to her duties as a medical specialist during active military service.  

Generally, in order to prevail on the issue of direct service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §  1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.   

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Initially, the Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.).  Here the Board observes that although the Veteran claims that she has hepatitis B deriving from military service, competent, persuasive evidence does not establish the presence of an actual hepatitis B diagnosis or active infection.  

While the Board acknowledges, and finds competent and credible, the Veteran's history of blood exposure in 1969 in conjunction with treating a patient with hepatitis B, as well as indications of positive hepatitis B antibody testing thereafter, the fact remains that lab testing and clinical records have never, at any time since the Veteran's discharge from service, revealed the presence of active hepatitis B infection.  

A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In this regard, the Board points out that neither the blood exposure sustained in this case, nor any positive hepatitis B antibody test, in and of itself establishes the presence of the currently claimed disability, hepatitis B.  In essence, the aforementioned medical history and findings do not constitute a disability in the absence of clinical evidence of hepatitis B infection.  

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In this regard evidence dated from July 2009, when the Veteran filed her original service connection claim, are silent for any indication current hepatitis B infection, and even well prior to that time, the evidence is negative for evidence of the currently claimed disability.  

The Board has also reviewed the lay statements and testimony in support of her claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that she is not competent to render a diagnosis of hepatitis B, which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  In this regard, hepatitis is a disease process that is confirmed by laboratory tests and not one that is capable of lay observation.  As such, the Veteran is not competent to say, by way of diagnosis, whether she has any form of hepatitis or liver disease.  Thus, the Veteran is not competent in this case to provide lay evidence of a current diagnosis, and her lay statements regarding diagnosis are not probative in this case.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In conclusion, since the Veteran has not met the essential requirement of showing evidence of a current disability involving hepatitis B, the preponderance of the evidence is against her claim.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied. 


ORDER

Entitlement to service connection for Hepatitis B is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


